Citation Nr: 1747063	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  14-05 034	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for impotence, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable rating for bilateral hearing loss.

4.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran



REMAND

The Veteran had active military service from June 1980 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the VA Regional Office (RO) in Des Moines, Iowa.  

In August 2016, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  Following the hearing, the case was remanded for further development in November 2016.

The Board's November 2016 remand included the issues of service connection for an acquired psychiatric disorder, including PTSD and residuals of right 2nd and 3rd toe lacerations with nail evulsion.  In a June 2017 rating decision, service connection was granted for these issues.  Consequently, they are no longer on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

Regrettably, another remand is necessary.  Regarding all issues, a February 2016 treatment record indicates that the Veteran had applied for benefits from the Social Security Administration (SSA).  As such could be relevant to the issues on appeal, a remand is necessary to obtain the Veteran's SSA records.  Furthermore, the same record indicates that the Veteran was going to contact VA's vocational rehabilitation office.  If the Veteran applied for VA vocational rehabilitation and education assistance, such records could be relevant to the claim for a TDIU and should also be obtained.

Additionally, concerning service connection for impotence, a medical opinion regarding whether it was secondary to the Veteran's service-connected PTSD was obtained in June 2017.  While the examiner opined that the Veteran's erectile dysfunction was not proximately due to or caused by PTSD and the Veteran's prescribed medications, no opinion regarding aggravation was provided.  Therefore, the opinion is not adequate and an addendum is necessary. 

Lastly with regards to the Veteran's bilateral hearing loss, a February 2017 audiology record suggests that an audiogram had been performed.  A copy of that audiogram is not of record.  On remand, records of any audiograms performed should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's claim for benefits, to include the medical records used in support of his claim, pursuant to the procedural requirements of 38 C.F.R. § 3.159(c)(2).  
   
2.  After furnishing the Veteran with a 38 C.F.R. § 3.159(b) notice letter addressing service connection for impotence on a secondary basis under 38 C.F.R. § 3.310, obtain any outstanding VA treatment records, including from the New Orleans VA Medical Center and any audiograms performed, and request treatment records from any private providers the Veteran identifies, pursuant to the procedural requirements of 38 C.F.R. § 3.159(c)(1).

3.  Obtain the Veteran's vocational rehabilitation file, if available, and associate it with the claims file.  If the file is unavailable, please document this in the claims file.

4.  Obtain an addendum medical opinion from the June 2017 VA male reproductive system examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine the etiology of any diagnosed impotence.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (a probability of approximately 50 percent or greater) that the Veteran's diagnosed impotence is aggravated (permanently worsened beyond normal progression) by the service-connected PTSD and/or medications taken for that disability [If impotence is found to have been aggravated by the service-connected PTSD and/or medications taken for that disability, the examiner should quantify the approximate degree of aggravation.]  A complete rationale should be given for all opinions and conclusions expressed.  

5.  Then, after ensuring that the requested opinion complies with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case, with a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

ATTORNEY FOR THE BOARD	L. Barstow, Counsel

Copy mailed to:  Disabled American Veterans

